Case 2:20-cv-14166-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. _______________

 SUNBELT RENTALS, INC.,

                Plaintiff,

 v.

 SUPREME MOBILE WELDING, LLC,
 and MATTHEW JOHNSTON,

             Defendants.
 ________________________________________/

                                           COMPLAINT

        Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”) files this complaint against Supreme Mobile

 Welding, LLC (“Supreme Mobile Welding”) and Matthew Johnston (“Johnston”).

                                               Parties

        1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

 principal place of business is in South Carolina.

        2.      Defendant Supreme Mobile Welding is a limited liability company formed under

 the laws of the State of Florida. Upon information and belief, its members are resident citizens of

 the State of Florida.

        3.      Upon information and belief, Defendant Johnston is an adult resident citizen of the

 State of Florida.

                                            Jurisdiction

        4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 § 1332 because there is complete diversity of citizenship between the parties and the amount in

 controversy exceeds $75,000 exclusive of costs.
Case 2:20-cv-14166-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 5



         5.      This Court has personal jurisdiction over Defendants because they conduct and

 transact business in the State of Florida and are citizens of the State of Florida.

                                                Venue

         6.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because

 Defendants are resident citizens of this jurisdiction and conduct and transact business in this

 jurisdiction.

                                                 Facts

         7.      Sunbelt rents equipment to its customers for use primarily in construction projects.

         8.      In January 2018, Johnston executed on Supreme Mobile Welding’s behalf a Sunbelt

 Application for Credit & Rental Agreement (the “Application”).

         9.      Part of the Application included a provision for a personal guaranty (the

 “Guaranty”) of Supreme Mobile Welding’s debts to Sunbelt.

         10.     Johnston executed in his individual capacity the Guaranty as Supreme Mobile

 Welding’s guarantor.

         11.     A copy of the Application is attached as Exhibit 1.

         12.     Sunbelt’s approval of the Application established an open account through which

 Supreme Mobile Welding could rent equipment from Sunbelt on credit.

         13.     The Application contained contractual terms that apply to the open account (“Open

 Account Terms”).

         14.     During 2019 and 2020, Sunbelt rented certain pieces of equipment (the

 “Equipment”) to Supreme Mobile Welding.

         15.     Supreme Mobile Welding used the Equipment on construction projects.




                                                   2
Case 2:20-cv-14166-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 5



         16.    Supreme Mobile Welding did not fully pay Sunbelt for the Equipment that Sunbelt

 rented to Supreme Mobile Welding for use with the projects.

         17.    Unpaid invoices (the “Invoices”) reflecting the Equipment that Supreme Mobile

 Welding rented from Sunbelt are attached as Exhibit 2.

         18.    An account summary showing the Invoices and late charges is attached as Exhibit

 3.

         19.    Exhibit 3 reflects that the total unpaid principal amount of the Invoices and late

 charges is $137,040.29 (the “Principal Amount”).

         20.    The Open Account Terms provide for a service charge that accrues at a rate of one

 and one-half percent (1.5%) per month on the balance of delinquent invoices until the invoices are

 fully paid.

         21.    Exhibit 3 accurately calculates service charges accrued on the Invoices and late

 charges through May 20, 2020 as $14,039.24.

         22.    Service charges continue to accrue.

         23.    The Open Account Terms provide that Sunbelt can recover from Supreme Mobile

 Welding all the reasonable attorneys’ fees and costs it incurs to collect amounts Supreme Mobile

 Welding owes Sunbelt.

                                     Claim 1 – Breach of Contract

         24.    Sunbelt incorporates the previous allegations presented in this complaint.

         25.    The approved Application, the Invoices, and the Open Account Terms constituted

 a contract in which Sunbelt rented Supreme Mobile Welding the Equipment on an open account.

         26.    Supreme Mobile Welding breached that contract by not fully paying Sunbelt for its

 rental of the Equipment.



                                                 3
Case 2:20-cv-14166-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 5



        27.        Sunbelt suffered damages because of Supreme Mobile Welding’s breach of

 contract.

                                        Claim 2 – Breach of Guaranty

        28.        Sunbelt incorporates the previous allegations presented in this complaint.

        29.        Johnston executed the Guaranty as Supreme Mobile Welding’s Guarantor.

        30.        Johnston has failed to pay Sunbelt the amounts Supreme Mobile Welding owes

 Sunbelt.

        31.        Sunbelt has suffered damages because of Johnston’s breach of the Guaranty.

                                            Demand for Relief

        ACCORDINGLY, Sunbelt respectfully requests that the Court enter a judgment in

 Sunbelt’s favor granting the following relief against Defendants jointly and severally:

              i.   the Principal Amount,

             ii.   accrued service charges that have accrued to date and that will continue to accrue

                   until the Principal Amount is fully collected,

            iii.   attorneys’ fees and other costs Sunbelt has incurred and will incur to collect the

                   amounts Defendants owe Sunbelt,

             iv.   pre-judgment interest,

             v.    post-judgment interest, and

             vi.   any other relief the Court deems appropriate.




                                                     4
Case 2:20-cv-14166-KMM Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 5



         Dated: May 26, 2020.

                                    Respectfully submitted,

                                    SUNBELT RENTALS, INC.

                                    By: /s/ Raymond L. Robin
                                    Raymond L. Robin
                                    Keller Landsberg PA
                                    Broward Financial Centre
                                    500 E. Broward Boulevard, Suite 1400
                                    Fort Lauderdale, Florida 33394
                                    (954) 761-3550

                                    Attorney for Sunbelt Rentals, Inc.

 52929180.v1




                                       5
